COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 HIBERNIA ENERGY III, LLC,                           §               No. 08-21-00092-CV

                                 Appellant,          §                  Appeal from the

 v.                                                  §           112th Judicial District Court

 FERAE NATURAE, LLC,                                 §             of Reagan County, Texas

                                 Appellee.           §                  (TC# CV02322)

                                         JUDGMENT

       The Court has considered this cause on the record and concludes the trial court’s judgment

should be affirmed in part and reversed and remanded in part. We affirm the trial court’s final

judgment granting summary judgment on Appellee’s request to foreclose on its judgment lien on

the Branch Lease, and its order directing the sale of Appellant’s interest in that lease. We remand

the matter to the district court with directions to modify its final judgment and order of sale: (1) to

reflect that Appellee has settled its dispute with TRP Midland, LLC; (2) to omit the language from

the order of sale directing the sheriff or constable to execute on other property belonging to the

judgment debtors in satisfaction of the underlying judgment;, and (3) to delineate the judgment

debtors’ respective interests in the Branch Lease, to ensure that they receive the appropriate

amount of credit on the underlying judgment to which they are entitled.
       We further order that Appellee recover from Appellant and its sureties, if any, for

performance of the judgment and all costs of appeal, for which let execution issue. See

TEX.R.APP.P. 43.5. This decision shall be certified below for observance.

       IT IS ORDERED THIS 20TH DAY OF DECEMBER, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.